Exhibit 10.11

 

[g258851kki001.jpg]

 

activision.com

3100 Ocean Park Boulevard

 

Santa Monica, California 90405

 

 

 

Tel:  310.255.2000

 

Fax: 310.255.2100

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this 8th day of
July 2008, between Activision Publishing, Inc. (the “Employer”) and Ronald
Doornink (“you”).

 

RECITAL

 

The Employer desires to employ you, and you desire to be so employed by the
Employer, on the terms and subject to the conditions set forth in this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth in this Agreement, the Employer and you hereby agree as follows:

 

1.                                      Term of Employment

 

(a)                                  The term of your employment under this
Agreement (the “Term”) shall commence on July 8, 2008 (the “Effective Date”) and
shall end on June 30, 2009 (or such earlier date on which your employment is
terminated under Section 9).  Thereafter, this Agreement shall be automatically
extended on its anniversary date for consecutive one (1) year periods unless
either party gives the other party a notice of its election not to renew this
Agreement no later than thirty (30) days prior to its expiration.  Any extension
of this Agreement shall constitute the “Term” as defined in this Agreement.

 

(b)                                 Except as set forth in Section 10(t), upon
the expiration of the Term (or such earlier date on which your employment is
terminated pursuant to Section 9) all obligations and rights under this
Agreement shall immediately lapse.  If your employment continues beyond the
expiration of the Term, you shall be an at-will employee whose employment may be
terminated by either of the parties to this Agreement at any time for any
reason.

 

2.                                      Compensation

 

(a)                                  Subject to the provisions of this
Agreement, in full consideration for all rights and services provided by you
under this Agreement, during the Term you shall receive the compensation set
forth in this Section 2. On each anniversary of the Effective Date during the
Term (or such other times during the Term as the Compensation Committee (the
“Compensation Committee”) of the Board of Directors of Activision, Inc.
(“Activision”) deems appropriate), your compensation may be reviewed and may be
adjusted by an amount determined by the Compensation Committee, in its sole and
absolute discretion

 

(b)                                 You shall receive an annual base salary of
$250,000 (the “Base Salary”) paid in accordance with the Employer’s payroll
policies in effect from time to time.

 

(c)                                  You may be eligible to receive an annual
discretionary bonus (the “Annual Bonus”) as determined in its discretion and
approved in writing by the Compensation Committee of the Board of Directors of
Activision. The Annual Bonus will be paid at the same time bonuses are generally
paid to

 

1

--------------------------------------------------------------------------------


 

other employees, but in no event later than the 15th day of the third month of
the year following the fiscal year to which the Annual Bonus relates.  Except as
otherwise set forth in this Agreement, you must remain continuously employed by
the Employer or Activision or any subsidiary, affiliate or successor thereto
(the “Activision Group”) through the date on which the Annual Bonus is paid to
be eligible to receive any such Annual Bonus.

 

(d)                                 Subject to the approval of the Compensation
Committee, Activision will grant to you a non-qualified stock option to purchase
10,000 shares of Activision’s common stock (the “Options”) and 5,000 restricted
share units which represent the conditional right to receive shares of
Activision’s common stock (the “RSUs”, and collectively with the Options, the
“Equity Awards”).

 

(i)            The Options will vest ratably every three months over the
one-year period from the date of grant, subject to your remaining employed by
the Activision Group through each vesting date.

 

(ii)           The RSUs will vest ratably every three months over the one-year
period from the date of grant, subject to your remaining employed by the
Activision Group through each vesting date, and will settle during the calendar
year in which vesting occurs.

 

You acknowledge that the Equity Award grants made pursuant to this
Section 2(d) are expressly conditioned upon approval by the Compensation
Committee, and that the Compensation Committee has discretion to approve or
disapprove the grants and/or to determine and make modifications to the terms of
the grants.  The Equity Awards shall be subject to all terms of the Activision
2007 Incentive Plan (the “Plan”) and Activision’s standard forms of employee
award agreements.  In the event of a conflict between this Agreement and the
terms of the Plan or award agreements, the Plan or the award agreements, as
applicable, shall govern.

 

3.                                      Title; Location

 

During the Term, you shall serve as Senior Advisor. Your principal place of
business shall be the Employer’s headquarters in Santa Monica, California.

 

4.                                      Duties

 

(a)                                  You shall report directly to the Board of
Directors of Activision.  In connection with your duties, you will, without
limitation, advise, consult and provide direction on the following matters to
the Board of Directors and executive management of Employer: Mergers &
Acquisitions, Financings, Annual Operating Plans, OGSP materials,
Three-Year Plans, Strategic Plans, Compensation Policies, Processes and Plans,
Organizational Structure and Design, Succession Plans and such other matters
that the members of the Board of Directors of Activision or executive management
of Employer may from time to time request assistance on in the discharge of
their duties.

 

(b)                                 During the Term you shall devote such time
as may be reasonably required from time to time to discharge your duties
hereunder, shall faithfully serve the Activision Group, shall in all respects
conform to and comply with the lawful directions and instructions given to you
in good faith by the Board of Directors of Activision.  Notwithstanding the
forgoing, during the Employment Period you shall be permitted to engage in any
activity which is not inconsistent with Activision Group’s interests and
prospects, including, without limitation, (a) serving on civic or charitable
boards or committees; (b) serving as a director of any company that is not in a
Competitive Business; (c) delivering lectures, fulfilling speaking engagements
or teaching at educational institutions; (d) serving as an officer or director
of closely-held private companies that are not in a Competitive Business (as
defined below); and (e) attending conferences conducted by business
organizations; provided, however, that such activity does

 

2

--------------------------------------------------------------------------------


 

not interfere with the performance of your duties and responsibilities
hereunder.   As used herein, the term “Competitive Business” shall mean any
business engaged in the interactive entertainment software business, including,
without limitation:  the development, publishing, financing, promotion,
distribution or sale of interactive entertainment software products; engaging in
the Internet and other forms of on-line gaming business regardless of methods of
on-line delivery; and engaging in wireless or other forms of alternative
delivery or distribution of interactive entertainment software products.

 

5.                                      Expenses

 

To the extent you incur necessary and reasonable travel or other business
expenses in the course of your employment, you shall be reimbursed for such
expenses, upon presentation of written documentation in accordance with the
Employer’s policies in effect from time to time.

 

6.                                      Other Benefits

 

(a)                                  During the Term you shall be eligible to
participate in all health, welfare, retirement, pension, life insurance,
disability and similar plans, programs and arrangements generally available to
employees of the Employer, subject to the then-prevailing terms, conditions and
eligibility requirements of each such plan, program, or arrangement.

 

(b)                                 During the Term, you will be eligible to
participate in all perquisite programs generally available from time to time to
employees of the Employer, subject to the then-prevailing terms, conditions and
eligibility requirements of each such program.

 

(c)                                  You expressly agree and acknowledge that
after the expiration of the Term (or such earlier date on which your employment
is terminated pursuant to Section 9), you are entitled to no additional
benefits, except as specifically provided in this Agreement and the benefit
plans in which you participate during the Term, and subject in each case to the
then-prevailing terms and conditions of each such plan.

 

7.                                      Vacation and Paid Holidays

 

You will be entitled to paid vacation days and holidays in accordance with the
policies of the Employer in effect from time to time.

 

8.                                      Protection of the Employer’s Interests

 

(a)                                  Duty of Loyalty.  During the Term, you will
owe a “Duty of Loyalty” to the Employer, which includes, but is not limited to,
your not competing in any manner, whether directly or indirectly, as a
principal, employee, agent, owner, or otherwise, with the Employer or any entity
in the Activision Group.

 

(b)                                 Policy Compliance.  You confirm that you
have read, understand and will comply with the Employer’s policies, procedures,
rules and regulations in effect from time to time, including, without
limitation, the Code of Business Conduct and Ethics, as amended from time to
time.

 

(c)                                  Property of the Employer.  All rights
worldwide with respect to any and all intellectual or other property of any
nature produced, created or suggested by you during the Term or resulting from
your services which (i) relate in any manner at the time of conception or
reduction to practice to the actual or demonstrably anticipated business of the
Activision Group, (ii) result from or are suggested by any task assigned to you
or any work performed by you on behalf of the Activision Group, or (iii) are
based on any property owned or idea conceived by the Activision Group, shall be
deemed to be a work made for hire and shall be the sole and exclusive property
of the Activision Group.  You agree to execute, acknowledge

 

3

--------------------------------------------------------------------------------


 

and deliver to the Employer, at the Employer’s request, such further documents,
including copyright and patent assignments, as the Employer finds appropriate to
evidence the Employer’s rights in such property.  Your agreement to assign to
the Employer any of your rights as set forth in this Section 8(c) shall not
apply to any invention that qualifies fully under the provisions of California
Labor Code Section 2870, where no equipment, supplies, facility or trade secret
information of the Employer were used and that was developed entirely upon your
own time, and that does not relate to the Employer’s business, and that does not
result from any work performed by you for the Employer.

 

(d)                                 Confidentiality.  No confidential or
proprietary information of any entity in the Activision Group shall be used by
you or disclosed or made available by you to any person except as required in
the course of your employment, and upon the termination of your employment (or
at any time on the Employer’s request), you shall return to the Employer all
such information that exists, whether in electronic, written, or other form (and
all copies thereof) under your control.  Without limiting the generality of the
foregoing, you acknowledge signing and delivering to the Employer the Activision
Employee Proprietary Information Agreement attached as Exhibit A hereto (the
“Proprietary Information Agreement”) as of the Effective Date and you agree that
all terms and conditions contained in such agreement, and all of your
obligations and commitments provided for in such agreement, shall be deemed, and
hereby are, incorporated into this Agreement as if set forth in full herein.

 

(e)                                  Return of Property and Resignation from
Office.  You acknowledge that, upon termination of your employment for any
reason whatsoever (or at any time on the Employer’s request), you will promptly
deliver to the Employer or surrender to the Employer’s representative all
property of any entity in the Activision Group, including, without limitation,
all documents and other materials (and all copies thereof) relating to the
Activision Group’s business, all identification and access cards, all contact
lists and third party business cards however and wherever preserved, and any
equipment provided by any entity in the Activision Group, including, without
limitation,  computers, telephones, personal digital assistants, memory cards
and similar devices which you possess or have in your custody or under your
control. You also agree to resign from any office held by you within the
Activision Group immediately upon termination of your employment for any reason
whatsoever (or at any time on the Employer’s request) and you irrevocably
appoint any person designated as Employer’s representative at that time as your
delegate to effect your resignation from office in such circumstances.

 

(f)                                    Covenant Not to Solicit.

 

(i)            During your employment, you shall not, either alone or jointly,
with or on behalf of others, whether as principal, partner, agent, shareholder,
director, employee, consultant or otherwise, directly or indirectly: (a) offer
employment to, or directly or indirectly solicit the employment or engagement
of, or otherwise entice away from the employment of the Activision Group, either
for your own account or for any other person, firm or company, any person
employed by the Activision Group, whether or not such person would commit any
breach of a contract by reason of his or her leaving the service of the
Activision Group; or (b) solicit, induce or entice any client, customer,
contractor, licensor, agent, partner or other business relationship of the
Activision Group to terminate, discontinue, renegotiate or otherwise cease or
modify its relationship with any entity in the Activision Group.

 

(ii)           For a period of one (1) year following the termination of your
employment for any reason whatsoever, you shall not, either alone or jointly,
with or on behalf of others, whether as principal, partner, agent, shareholder,
director, employee, consultant or otherwise, directly or indirectly solicit the
employment or engagement of, either for your own account or for any other
person, firm or company, any person employed by the Activision Group, whether or
not such

 

4

--------------------------------------------------------------------------------


 

person would commit any breach of a contract by reason of his or her leaving the
service of any entity in the Activision Group.

 

(iii)          During your employment and at all times following the termination
of your employment for any reason whatsoever, you shall not use the
confidential, trade secret information of the Activision Group or any other
unlawful means to directly or indirectly solicit, induce or entice any client,
customer, contractor, licensor, agent, partner or other business relationship of
the Activision Group to terminate, discontinue, renegotiate or otherwise cease
or modify its relationship with any entity in the Activision Group.

 

(iv)          You expressly acknowledge and agree that the restrictions
contained in this Section 8(g) are reasonably tailored to protect the Activision
Group’s confidential information and trade secrets, and are reasonable in all
circumstances in scope, duration and all other respects. It is expressly agreed
by the parties that if for any reason whatsoever any one or more of such
restrictions shall (either taken by itself or themselves together) be adjudged
to go beyond what is legally permissible for the protection of the legitimate
interests of the Activision Group, that the prohibitions shall be in effect and
upheld to the fullest extent permissible under applicable laws.  The provisions
of this Section 8(g) shall survive the expiration or earlier termination of this
Agreement.

 

9.                                      Termination of Employment

 

(a)                                  Resignation by Employee.  You promise not
to resign your employment prior to the Expiration Date.  If you do resign the
Employer may accept your resignation effective as of any date it determines.

 

(b)                                 By the Employer for Cause.  At any time
during the Term, the Employer may terminate your employment for “Cause”, which
shall include, but not be limited to, a good-faith determination by the Employer
that you:

 

(i)            engaged in willful, reckless or gross misconduct;

 

(ii)           materially breached this Agreement or any other agreement between
the Employer or the Activision Group and you;

 

(iii)          committed, were convicted of, or pled no contest to a felony or
crime involving dishonesty or moral turpitude;

 

(iv)          breached your Duty of Loyalty;

 

(v)           violated any material Activision Group policy; or

 

(vi)          materially failed to follow any lawful directive of the Board of
Directors of Activision.

 

If your employment terminates for any reason other than a termination by the
Employer for Cause, at a time when the Employer had Cause to terminate you (or
would have had Cause if it then knew all relevant facts), your termination shall
be treated as a termination by the Employer for Cause.

 

(c)                                  By the Employer Without Cause.  The
Employer may terminate your employment without Cause at any time during the Term
and such termination shall not be deemed a breach by the

 

5

--------------------------------------------------------------------------------


 

Employer of any term of this Agreement or any other duty or obligation,
expressed or implied, which the Employer may owe to you pursuant to any
principle or provision of law.

 

(d)                                 Death.  In the event of your death during
the Term, your employment shall terminate immediately as of the date of your
death.

 

(e)                                  Termination of Obligations.  In the event
of the termination of your employment under this Agreement pursuant to this
Section 9 all obligations of Employer to you under this Agreement shall
immediately terminate, except as provided below:

 

(i)            If your employment terminates for any reason other than under
Section 9(c), the Employer shall pay or provide you within 60 days after the
date of your termination of employment (a) any Base Salary earned but unpaid as
of the date of your termination, (b) any earned but unpaid Annual Bonus for any
fiscal year that ended prior to your termination, (c) payment in lieu of any
vacation accrued under Section 7 but unused as of the date of your termination,
(d) any business expenses incurred but not reimbursed under Section 5 as of the
date of your termination, and (e) any amounts or benefits under any Activision
Group compensation, incentive, or benefit plans vested but not paid as of the
date of your termination.

 

(ii)           If your employment terminates under Section 9(c), the Employer
shall pay you (a) the amounts described in clause (i) of this Section 9(e) and
(b) an amount equal to the Base Salary (at the rate in effect on the date of
your termination) that you would have received had you remained employed until
the last date of the Term in equal installments commencing on the first payroll
pay date following your termination of employment in accordance with the
Employer’s payroll practices then in effect on the date of your termination;
provided, however, that you must sign a waiver and release agreement in a form
prepared by the Employer in its sole discretion in order to receive the amounts
set forth in this Section 9(e)(ii)(b).  If the waiver and release agreement
executed by you has not become effective and irrevocable at the time an
installment payment is otherwise due (for example, as a result of the applicable
revocation period not having expired), payment of such installment will be
delayed until such waiver and general release becomes effective and irrevocable
in its entirety.  The Employer will pay any installments that were due prior to
the effective date of the waiver and general release in a lump sum on the date
scheduled for payment of the next installment.

 

10.                               General Provisions

 

(a)                                  Entire Agreement.  This Agreement and the
Proprietary Information Agreement, supersedes all prior or contemporaneous
agreements and statements, whether written or oral, concerning the terms of your
employment with the Activision Group, and no amendment or modification of these
agreements shall be binding unless it is set forth in a writing signed by both
the Employer and you.  To the extent that this Agreement conflicts with any of
the Employer’s policies, procedures, rules or regulations, this Agreement shall
supersede the other policies, procedures, rules or regulations. Without limiting
the generality of the foregoing, you acknowledge that this Agreement supersedes
your prior written agreement with the Activision Group dated July 22, 2002, as
amended and such agreement is hereby terminated and of no further force and
effect.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Use of Employee’s Name, Voice and Likeness. 
You hereby irrevocably grant Employer the right, but not the obligation, to use
your name, voice or likeness for any publicity or advertising purpose.

 

(c)                                  Assignment.  The Employer may assign this
Agreement or all or any part of its rights and obligations under this Agreement
to any entity which succeeds to all or substantially all of the Employer’s stock
or assets (whether by merger, acquisition, consolidation, reorganization or
otherwise) and following such assignment all references to the Employer shall be
deemed to refer to such assignee and the Employer shall thereafter have no
obligation under this Agreement.

 

(d)                                 No Conflict with Prior Agreements.  You
represent to the Employer that neither your commencement of employment under
this Agreement nor the performance of your duties under this Agreement conflicts
or will conflict with any contractual or legal commitment on your part to any
third party, nor does it or will it violate or interfere with any rights of any
third party.

 

(e)                                  Successors.  This Agreement shall be
binding on and inure to the benefit of the Employer and its successors and
assigns.  This Agreement shall also be binding on and inure to the benefit of
you and your heirs, executors, administrators and legal representatives.

 

(f)                                    Waiver.  No waiver by you or the Employer
at any time of any breach by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  No waiver of any provision of this
Agreement shall be implied from any course of dealing between or among the
parties hereto or from any failure by any party hereto to assert its rights
hereunder on any occasion or series of occasions.

 

(g)                                 Prevailing Law.  Nothing contained in this
Agreement shall be construed so as to require the commission of any act contrary
to law and wherever there is any conflict between any provision of this
Agreement and any present or future statute, law, ordinance or regulation, the
latter shall prevail, but in such event the provision of this Agreement affected
shall be curtailed and limited only to the extent necessary to bring it within
legal requirements.

 

(h)                                 Expiration.  This Agreement does not
constitute a commitment of the Employer with regard to your employment, express
or implied, other than to the extent expressly provided for herein.  Upon the
expiration of the Term, or, if earlier, the termination of this Agreement
pursuant to Section 9, it is the contemplation of both parties that your
employment with the Activision Group shall cease, and that neither the Employer
nor you shall have any obligation to the other with respect to your continued
employment.

 

(i)                                     Taxation.  The Employer may withhold
from any payments made under the Agreement all federal, state, city or other
applicable taxes or amounts as shall be required or permitted pursuant to any
law, governmental regulation or ruling or agreement with you.

 

(j)                                     Choice of Law.  Except to the extent
governed by Federal law, this Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to conflict
of law principles.

 

(k)                                  Immigration.  In accordance with the
Immigration Reform and Control Act of 1986, employment under this Agreement is
conditioned upon satisfactory proof of your identity and legal ability to work
in the United States.

 

(l)                                     Arbitration.  All disputes relating to
your employment (or its termination), including disputes relating to your
employment and this Agreement, shall be resolved by final and binding

 

7

--------------------------------------------------------------------------------


 

arbitration in accordance with this Section 10(l).  The arbitration will be
conducted by an impartial arbitrator experienced in employment law selected
from  the JAMS  panel of arbitrators in accordance with JAMS then-current
employment arbitration rules (except as otherwise provided in this
Section 10(l)).  You understand that the Employer and you are waiving the right
to institute a court action, except for requests for injunctive relief pending
arbitration, and understand that the Employer and you are giving up any right to
a jury trial.  The arbitrator’s award and opinion shall be in writing and in the
form typically rendered in labor and employment arbitrations.

 

The Employer will pay any filing fee and the fees and costs of the arbitrator,
unless you initiate the claim, in which case you only will be required to
contribute an amount equal to the filing fee for a claim initiated in a court of
general jurisdiction in the State of California.  The arbitrator shall award
attorneys’ fees and costs to the prevailing party, unless prohibited by
applicable law.  This arbitration obligation shall not prohibit the Employer or
you from filing a claim with an administrative agency, nor does it apply to
claims for workers’ compensation or unemployment benefits, or claims for
benefits under an employee welfare or pension plan that specifies a different
dispute resolution procedure.  The arbitration shall take place in Santa Monica,
California or whatever other city in which you were last employed by the
Employer, unless the Employer and you agree otherwise.

 

(m)                               Severability.  If any provision of this
Agreement is held to be illegal, invalid or unenforceable under existing or
future laws effective during the Term, such provisions shall be fully severable,
the Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement.  Furthermore, in lieu of such illegal,
invalid or unenforceable provision, there shall be added automatically as part
of this Agreement a legal and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.

 

(n)                                 Services Unique.  You recognize that the
services being performed by you under this Agreement are of a special, unique,
unusual, extraordinary and intellectual character giving them a peculiar value,
the loss of which cannot be reasonably or adequately compensated for in damages
in the event of a breach of this Agreement by you (particularly, but without
limitation, with respect to the provisions hereof relating to the exclusivity of
your services and the provisions of Section 9).

 

(o)                                 Injunctive Relief.  In the event of a breach
of or threatened breach of the provisions of this Agreement regarding the
exclusivity of your services and the provisions of Sections 8 and 9, you agree
that any remedy of law would be inadequate.  Accordingly, you agree that the
Employer is entitled to obtain injunctive relief for such breaches or threatened
breaches.  The injunctive relief provided for in this Section 10(o) is in
addition to, and is not in limitation of, any and all other remedies at law or
in equity otherwise available to the applicable party.  The parties agree to
waive the requirement of posting a bond in connection with a court or
arbitrator’s issuance of an injunction.

 

(p)                                 Subsequent Employment.  Notwithstanding
anything to the contrary contained herein, you shall receive the payments and
benefits under Section 9(e)(ii) (other than payments in accordance with
Section 9(e)(i)) only for the time period that you do not obtain subsequent
employment and/or provide services of any kind for compensation, whether as
principal, owner, partner, agent, shareholder, director, employee, consultant,
advisor or otherwise, to any person, company, venture or other person or
business entity.  If, at any time, you obtain subsequent employment or provide
services as set forth in the prior sentence, payments and benefits under
Section 9(e) shall cease immediately.

 

(q)                                 Remedies Cumulative.  The remedies in this
Agreement are not exclusive, and the parties shall have the right to pursue any
other legal or equitable remedies to enforce the terms of this Agreement.

 

8

--------------------------------------------------------------------------------


 

(r)                                    Headings.  The headings set forth herein
are included solely for the purpose of identification and shall not be used for
the purpose of construing the meaning of the provisions of this Agreement.

 

(s)                                  Section 409A.

 

(i)            If any amounts that become due under this Agreement constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code, payment of such amounts shall not commence until you incur a “Separation
from Service” (as defined below).

 

(ii)           Notwithstanding anything herein to the contrary, if you are a
“Specified Employee,” for purposes of Section 409A of the Code, on the date on
which you incur a Separation from Service, any payment hereunder that provides
for the “deferral of compensation” within the meaning of Section 409A of the
Code shall not be paid or commence to be paid on any date prior to the first
business day after the date that is six months following your “Separation from
Service” (the “409A Suspension Period”); provided, however, that a payment
delayed pursuant to the preceding clause shall commence earlier in the event of
your death prior to the end of the six-month period.  Within 14 calendar days
after the end of the 409A Suspension Period, you shall be paid a lump sum
payment in cash equal to any payments delayed because of the preceding
sentence.  Thereafter, you shall receive any remaining benefits as if there had
not been an earlier delay.

 

(iii)          For purposes of this Agreement, “Separation from Service” shall
have the meaning set forth in Section 409A(a)(2)(i)(A) of the Code and
determined in accordance with the default rules under Section 409A of the Code. 
“Specified Employee” shall have the meaning set forth in
Section 409A(a)(2)(B)(1) of the Code, as determined in accordance with the
uniform methodology and procedures adopted by the Employer and then in effect.

 

(iv)          Anything in this Agreement to the contrary notwithstanding, no
reimbursement payable to you pursuant to any provisions of this Agreement or
pursuant to any plan or arrangement of the Activision Group covered by this
Agreement shall be paid later than the last day of the calendar year following
the calendar year in which the related expense was incurred, except to the
extent that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A of the Code.  No amount
reimbursed during any calendar year shall affect the amounts eligible for
reimbursement in any other calendar year.

 

(v)           The provisions of this Agreement are intended to satisfy the
applicable requirements of Section 409A of the Code with respect to amounts
subject thereto and shall be performed, interpreted and construed consistent
with such intent.  If any provision of this Agreement does not satisfy such
requirements or could otherwise cause you to recognize income under Section 409A
of the Code, you and the Employer agree to negotiate in good faith an
appropriate modification to maintain, to the maximum extent practicable, the
original intent of the applicable provision without violating the requirements
of Section 409A of the Code or otherwise causing the recognition of income
thereunder.

 

9

--------------------------------------------------------------------------------


 

(t)                                    Survivability.  The provisions of
Sections 8, 10(l), 10(m), 10(o), 10(p) and this 10(t) shall survive the
termination or expiration of this Agreement.

 

(u)                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original and both of
which together shall constitute one and the same instrument.

 

(v)                                 Legal Counsel.  You acknowledge that you
have been given the opportunity to consult with legal counsel or any other
advisor of your own choosing regarding this Agreement.  You understand and agree
that any attorney retained by the Employer or any member of management who has
discussed any term or condition of this Agreement with him or with you is only
acting on behalf of the Employer and not on your behalf.

 

(w)                               Right to Negotiate.  You hereby acknowledge
that you have been given the opportunity to participate in the negotiation of
the terms of this Agreement.  You acknowledge and confirm that you have read
this Agreement and fully understand its terms and contents.

 

11.                               Notices

 

All notices which either party is required or may desire to give the other shall
be in writing and given either personally or by depositing the same in the
United States mail addressed to the party to be given notice as follows:

 

To the Employer:

Activision Publishing, Inc.
3100 Ocean Park Boulevard
Santa Monica, California 90405
Attention: Chief Legal Officer

 

 

To You:

872 6th Street
Manhattan Beach, CA 90266

 

Either party may by written notice designate a different address for giving of
notices.  The date of mailing of any such notices shall be deemed to be the date
on which such notice is given.

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

 

 

 

Employer

 

Employee

 

 

 

 

 

 

ACTIVISION PUBLISHING, INC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ George L. Rose

 

/s/ Ronald Doornink

 

George L. Rose

 

RON DOORNINK

 

 

Chief Legal Officer

 

 

 

 

 

 

 

 

Date:

July 7, 2008

 

Date:

July 7, 2008

 

10

--------------------------------------------------------------------------------